Citation Nr: 0930080	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.

2.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to warfare 
chemicals.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to exposure to warfare 
chemicals.

4.  Entitlement to service connection for a prostate 
disorder, to include as secondary to exposure to warfare 
chemicals.

5.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to warfare chemicals.

6.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to exposure to warfare 
chemicals.

7.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently rated as 10 percent disabling.

8.  Entitlement to a compensable rating for bilateral 
pterygia.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to April 
1946, and from August 1950 to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and May 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claim of 
entitlement to service connection for defective vision; 
denied his claims of entitlement to service connection for a 
pulmonary disorder, a low back disability, a prostate 
disorder, hypertension, and cardiovascular disease, each to 
include as secondary to exposure to warfare chemicals; and 
denied his claims of entitlement to increased ratings for 
bilateral conjunctivitis and pterygia.  In April 2008, the 
Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  



REMAND

In April 2008, the Board remanded the claims for the purpose 
of obtaining the Veteran's authorization for the release of 
private medical records.  On remand, the Veteran's 
authorization was requested but no response was received to 
any of the three letters sent requesting his authorization.  
It is not clear, however, that the Veteran received any of 
the requests for his authorization.

In the span of time between appealing his claims to the Board 
and the April 2008 remand, the Veteran was placed in a 
nursing home, has been declared incompetent to handle the 
disbursement of VA funds, and has divorced his spouse.

It appears from a review of the record that the Veteran's 
former spouse was appointed to be his guardian prior to their 
divorce.  The initial correspondence requesting the Veteran's 
authorization for the release of the aforementioned medical 
records was addressed to his former spouse.  The two 
subsequent letters were sent to another individual, who may 
or may not be the Veteran's current guardian.  Because it is 
not clear to the Board that the Veteran's current guardian 
received the correspondence intended for the Veteran, or that 
the current guardian is aware that he or she can act on the 
Veteran's behalf to authorize the release of the private 
medical records, the Board concludes that a remand is 
necessary in order to verify that the correspondence 
associated with the Veteran's appeal is being addressed to 
the correct individual.

With respect to the declaration of incompetency, it appears 
that there may be a temporary file pertaining to this 
determination that has not been associated with the claims 
file.  The record contains an August 2007 rating decision 
proposing that the Veteran be declared incompetent.  There 
are no further records pertaining to that proposal in the 
file.  There is a photocopy of a March 2008 rating decision 
which declared the Veteran incompetent, which notes that 
statements and records were submitted in response to the 
proposal to find the Veteran incompetent, but neither the 
actual rating decision nor the records upon which the 
determination was based are contained in the claims file.  On 
remand, the temporary file containing those records should be 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the identity of the 
Veteran's current legal guardian and 
send that individual supplemental 
correspondence requesting authorization 
for the release of the following 
private medical records:

a)  Clinical records dated from 
June 2003 to the present from Dr. 
Jorge C. Martinez Aja in Coamo, 
Puerto Rico.  

b)  All private medical records 
pertaining to treatment for 
cardiovascular problems, including 
hypertension, from Dr. Gonzalez.  

c)  All records pertaining to the 
1981 prostate surgery from the San 
Lucas Hospital in Ponce, Puerto 
Rico.  

Explain to the guardian that he or she 
has the legal capacity to authorize the 
release of these records on the 
Veteran's behalf in the event that the 
Veteran himself is unable to authorize 
the release of the records.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Obtain and associate with the 
claims file the temporary file in which 
the March 2008 decision declaring the 
Veteran incompetent to handle the 
disbursement of funds is contained.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the application 
to reopen the claim of entitlement to 
service connection for defective 
vision; the issues of entitlement to 
service connection for a pulmonary 
disorder, a prostate disorder, a low 
back disability, hypertension, and 
cardiovascular disease, each to include 
as secondary to exposure to warfare 
chemicals; and entitlement to increased 
ratings for conjunctivitis and 
bilateral pterygia.  If action remains 
adverse to the appellant, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

